Citation Nr: 1812405	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for tooth loss.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active naval service from February 1950 to December 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Parenthetically, the Board notes that the Veteran was denied entitlement to service-connection for tooth loss in a March 2012 rating decision.  However, in a July 2012 letter, the Veteran indicated that his claim was for compensation under 38 U.S.C. § 1151, and not for service connection.   

By letter dated December 2017, the Veteran was notified that he was scheduled to testify at a January 16, 2018 Board video-conference hearing, pursuant to his request for such a hearing.  However, the record reflects that the Veteran failed to report to the hearing and did not thereafter request that it be re-scheduled.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

The Veteran does not have additional disability that resulted from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for tooth loss are not met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to compensation under 38 U.S.C. § 1151 for tooth loss, which he contends is a result of medications prescribed by VA Medical Center.  

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a Veteran in the same manner as if the additional disability or death were service connected.  An additional disability or death qualifies for compensation if the disability or death was not the result of the Veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).

Again, in this case, the Veteran seeks compensation under 38 U.S.C. § 1151 for loss of teeth due to medication prescribed by VA Medical Center.  Specifically, the Veteran maintains that his VA Medical Center prescribed Prilosec (brand name for Omeprazole) resulted in the loss of several of his teeth.  The Veteran stated that he was first prescribed Omeprazole by a VA Medical Center following an April 2005 gall bladder surgery.  VA Medical Center records indicate that the Veteran has had an active prescription for Omeprazole since at least November 2007.  

With respect to the matter of a qualifying additional disability, private medical evidence indicates that the Veteran underwent several tooth extractions from April 2008 to June 2013.  In a June 2010 letter, the Veteran reported that he had lost 9 teeth since the summer of 2007.  In an October 2011, the Veteran asserted that his prescription Omeprazole resulted in dry mouth, which in turn resulted in tooth decay, which resulted in the loss of several teeth.  To that end, the Veteran submitted articles showing the possible effects of dry mouth, which included, in pertinent part, plaque buildup.   

In November 2011, a VA Medical Center pharmacist was asked to comment on whether loss of teeth was a known adverse reaction to prescription Omeprazole.  At that time, it was noted that loss of teeth was not listed as a common or a serious adverse effect of Omeprazole.  The pharmacist also included a screen shot of the online Micromedex showing common and serious adverse effects of Omeprazole.  The Board notes that a review of the provided drug information does not show dry mouth to be listed as either a common or serious adverse effect of Omeprazole.  The pharmacist also reviewed the Veteran's VA Medical Center prescription history and further noted that it appeared that the Veteran had not filled his prescription of Omeprazole since April 2012.  Further, it was noted that the Veteran's refill history for his prescription Omeprazole showed that he was only taking the medication sporadically, and as such, even if it were possible for prescription Omeprazole to result in tooth loss, it would be highly unlikely to have occurred in this Veteran's case given that the medication was not taken on a continual basis.    

The Board finds that the November 2011 VA opinion provided by the VA Medical Center pharmacist is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not submitted any specific medical findings to the contrary.  Therefore, the November 2011 VA opinion is the most probative evidence of record.

While the Veteran is competent to report observable symptoms of dry mouth and tooth loss, he is not competent to provide an opinion linking his dry mouth and subsequent tooth loss to medication prescribed by his treatment providers at the VA Medical Center.  An opinion of that nature would require medical knowledge, training, and expertise and is simply outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case. 

Accordingly, the competent medical evidence of record indicates that the loss of several teeth experienced by the Veteran, although regrettable, was not causally related to his prescribed omeprazole.  Thus, the Veteran has not established that he has an additional disability as a result of VA treatment; let alone one that was the result of an event not reasonably foreseeable or carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to compensation under 38 U.S.C. § 1151 for tooth loss is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C. § 1151 for tooth loss is denied.  




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


